UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CHARMING SHOPPES, INC. (Name of Registrant as Specified in Its Charter) CRESCENDO PARTNERS II, L.P., SERIES Q CRESCENDO INVESTMENTS II, LLC CRESCENDO PARTNERS III, L.P. CRESCENDO INVESTMENTS III, LLC ERIC S. ROSENFELD MYCA PARTNERS INC. MYCA MASTER FUND, LTD. ROBERT FRANKFURT ARNAUD AJDLER MICHAEL APPEL CHARMING SHOPPES FULL VALUE COMMITTEE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: The Charming Shoppes Full Value Committee (the “Committee”), together with the other participants named herein (as defined below), has filed a definitive proxy statement and accompanying WHITE proxy card with the Securities and Exchange Commission (“SEC”) to be used to solicit votes for the election of three nominees as directors at the 2008 annual meeting of stockholders (the “Annual Meeting”) of Charming Shoppes, Inc. (“Charming Shoppes”). Item 1: On May 1, 2008,the Committeeissued the followingpress release: PROXY Governance, Inc. Supports the Charming Shoppes Full Value Committee for Board Change at Charming Shoppes Joins ISS and Glass Lewis in Recommending Shareholders Reject Company's Nominees Dorrit Bern, Allan Rosskamm and Jeannine Strandjord Full Value Committee Urges Shareholders to Vote the WHITE Proxy Card 'FOR' Arnaud Ajdler, Rob Frankfurt and Michael Appel NEW YORK, May 1, 2008 The Charming Shoppes Full Value Committee announced today that PROXY Governance, Inc., a leading independent voting advisory service, has recommended that shareholders of Charming Shoppes, Inc. ("Charming Shoppes" or the "Company") (Nasdaq: CHRS - News) vote on the Committee's WHITE proxy card to elect Rob Frankfurt and Michael Appel to the Board of Directors of Charming Shoppes at its 2008 Annual Meeting of Shareholders, which is scheduled for May 8, 2008. PROXY Governance joins ISS and Glass Lewis in becoming the third independent proxy advisory firm to support change to the Charming Shoppes Board of Directors. In its analysis, PROXY Governance noted: " it is difficult to accept that the industry's sensitivity to larger economic cycles is sufficient explanation for why share prices currently trade at or below their levels of 12 years ago, despite the company's substantial expansion in brands, channels and footprint and the increase in its target market for which the company claims market leadership to 62% of the country's female population." "The recent announcement that the company will now begin exploring strategic alternatives for the non-core assets it purchased three years ago as part of the Crosstown Traders acquisition seems only to bolster the dissidents' point that weak oversight of capital spending decisions has blurred the company's brand and market focus, leaving it in a comparatively weaker position when the economic downturn came." " we question whether catalog brands such as Old Pueblo Traders, Bedford Fair, Willow Ridge, Lew Magram, Brownstone Studio, Intimate Appeal, Monterey Bay Clothing Co., Coward Shoe and Figi's were any less non-core three years ago, when the company bought them, or whether holding non-core assets for three years in order to sell them in a down market is an efficient use of capital or any other corporate resources." The Committee strongly encourages Charming Shoppes shareholders to sign, date, and return the WHITE proxy card and vote FOR Arnaud Ajdler, Robert Frankfurt and Michael Appel. Your vote is very important, regardless of how many or how few shares you own. If you have any questions, or need assistance in voting your shares, please call our proxy solicitors, D.F. King & Co., Inc. toll-free at (800) 735-3107. Contact: Crescendo Partners II, L.P. Eric Rosenfeld or Arnaud Ajdler, (212) 319-7676 Myca Partners, Inc. Robert
